Cole, J.
This judgment must be reversed, for the reason that the evidence does not justify it. The contract, according to plaintiff’s own statement, rests wholly in parol. The plaintiff testifies positively to the fact of making the contract, and to the payment of $5.00 upon it; he is corroborated by one witness to the extent only that there were negotiations for the sale and purchase between him and defendant at the time plaintiff says the contract was made. The defendant testifies to the fact of negotiations for the sale and purchase at the time and place stated by plaintiff, but positively denies that a contract was concluded; he admits that he got $5.00 from the plaintiff at the time of the negotiation, but testifies that he borrowed it of plaintiff to pay taxes, and that it was not paid to him on the land. The plaintiff testifies *130that defendant at the time spoke about borrowing money to pay his taxes ; but he paid it to Mm on the land. The plaintiff must establish two things: — first, the parol contract, and second, the payment of part of the price. He testifies to both of them. The defendant in his testimony denies both. There is no corroboration of plaintiff as to either of these precise and essential facts, and, of course, he must fail. Reversed.